DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 14, 15, 16, 17, 19, 33, 34, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0035699) in view of Hennig (US 2009/0170024).
Regarding claim 12.
Lu teaches method, comprising: driving a magnetization (50) of at least one registration marker of a first set of registration markers (116) within a reference level of a wafer (100) (fig 6); measuring (48) the magnetization of the at least one registration marker of the first set of registration markers (116); responsive to the measured magnetization of the at least one registration marker of the first set of registration markers, determining a location of the at least one registration marker of the first set of registration markers; determining (66) a location of at least one registration marker of a second set of 
Lu does not teach calculation of positional offset within a plane at least substantially parallel to a major surface of the wafer.
Hennig teaches determining a location of at least one registration marker of a second set of registration markers (310,330) (fig 2a) on an interest level of the wafer (930) (fig 9); and responsive to the determined locations of the at least one registration marker of the first set of registration markers and the at least one registration marker of the second set of registration markers, calculating a positional offset between the interest level of the wafer and the reference level of the wafer within a plane at least substantially parallel to a major surface of the wafer (940) (fig 9) (paragraph 30-35).
It would have been obvious to one of ordinary skill in the art to use to use the positional data detected by the process taught by Lu to calculate positional offset with a horizontal lane, as taught by Hennig, in order to improve overlay accuracy, pattern fidelity, and manufacturability (paragraph 17)
  Regarding claim 14.
Lu teaches adjusting a future semiconductor fabrication process based on the calculated positional offset between the interest level of the wafer and the reference level of the wafer (paragraph 50).
Regarding claim 15.
Lu teaches determining a location of at least one registration marker of a second set of registration markers comprise optically determining the location of the at least one registration marker of the second set of registration markers (paragraph 46).
Regarding claim 16.
Lu teaches measuring the magnetization of the at least one registration marker of the first set of registration markers comprises: passing a response sensor (42) over a surface of the wafer (100) at a measurement site (102) (fig 4a,4b,6); detecting interactions between a magnetized tip of the response sensor (42) and the at least one registration marker (116) of the first set of registration markers (paragraph 32-40) (fig 1); and responsive to the detected interactions, determining the magnetization of the at least one registration marker of the first set of registration markers (paragraph 48-50).
Regarding claim 17.
Lu teaches a method, comprising: 
applying a magnetic field (50) to a wafer (100) having a first set of registration markers (102) disposed within a reference level (M1) of the wafer and comprising a ferromagnetic or antiferromagnetic material (paragraph 56); detecting one or more magnetic attributes of at least one registration marker of the first set of registration markers with a response sensor;
responsive to the detected one or more magnetic attributes, determining a location of the at least one registration marker (102) of the first set of registration markers (fig 4a,4b,6); determining a location of at least one registration marker of a 
responsive to the respective determined locations of the at least one registration marker of a first set of registration markers and the at least one registration marker of the second set of registration markers, calculating a positional offset between the interest level of the wafer and the reference level of the wafer (paragraph 45-50).
Lu does not teach calculation of positional offset within a plane at least substantially parallel to a major surface of the wafer.
Hennig teaches determining a location of at least one registration marker of a second set of registration markers (310,330) (fig 2a) on an interest level of the wafer (930) (fig 9); and 
responsive to the determined locations of the at least one registration marker of the first set of registration markers and the at least one registration marker of the second set of registration markers, calculating a positional offset between the interest level of the wafer and the reference level of the wafer within a plane at least substantially parallel to a major surface of the wafer (940) (fig 9) (paragraph 30-35).
It would have been obvious to one of ordinary skill in the art to use to use the positional data detected by the process taught by Lu to calculate positional offset with a horizontal lane, as taught by Hennig, in order to improve overlay accuracy, pattern fidelity, and manufacturability (paragraph 17)
Regarding claim 19.
Lu teaches detecting one or more magnetic attributes comprises measuring a magnetization of the at least one registration marker of the first set of registration markers (paragraph 36,45,48).
Regarding claim 33.
Lu teaches a method, comprising: applying a magnetic field (50) to a wafer (100); 
detecting a response from at least one registration marker (102) of a first set of registration markers within the wafer (100) ; 
responsive to the detected response, determining a location of the at least one registration marker of the first set registration markers (102) (fig 2) (paragraph 32-40); 
determining a location of at least one registration marker (102) of a second set of registration markers; and responsive to respective determined locations of the at least one registration marker of the first set of registration markers and the at least one registration marker of the second set of registration markers, calculating a positional offset between an interest level of the wafer and a reference level of the wafer (paragraph 45-50).
Lu does not teach calculation of positional offset within a plane at least substantially parallel to a major surface of the wafer.
Hennig teaches determining a location of at least one registration marker of a second set of registration markers (310,330) (fig 2a) on an interest level of the wafer (930) (fig 9); and 
responsive to the determined locations of the at least one registration marker of the first set of registration markers and the at least one registration marker of the second set of registration markers, calculating a positional offset between the interest 
It would have been obvious to one of ordinary skill in the art to use to use the positional data detected by the process taught by Lu to calculate positional offset with a horizontal lane, as taught by Hennig, in order to improve overlay accuracy, pattern fidelity, and manufacturability (paragraph 17)
 Regarding claim 34.
Lu teaches detecting a response from at least one registration marker of a first set of registration markers within the wafer comprises detecting photon emissions from the at least one registration marker of a first set of registration markers (paragraph 85).
Regarding claim 35.
Lu teaches detecting a response from at least one registration marker of a first set of registration markers within the wafer comprises detecting a DC magnetic field emitted the at least one registration marker of a first set of registration markers (paragraph 83).
Regarding claim 36.
Lu teaches disposing the at least one registration marker (102) of a first set of registration markers within recesses of a pattern within the wafer, the at least one registration marker comprising one or more circuits (fig 4a,b,6) (paragraph 53-60).  
Allowable Subject Matter
Claims 1 through 11 allowed.
Claims 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
   The prior art does not teach a method, comprising: applying a magnetic field to a wafer; detecting at least one residual magnetic field emitted from at least one registration marker of a first set of registration markers within the wafer; responsive to the detected at least one residual magnetic fields, determining a location of the at least one registration marker of the first set registration markers; determining a location of at least one registration marker of a second set of registration markers; and responsive to respective determined locations of the at least one registration marker of the first set of registration markers and the at least one registration marker of the second set
 A method, comprising: 
driving a magnetization of at least one registration marker of a first set of registration markers within a reference level of a wafer; 
measuring the magnetization of the at least one registration marker of the first set of registration markers with a sensor selected from the-a group consisting of a MFM probe, a SQUID, or VSM.; 
responsive to the measured magnetization of the at least one registration marker of the first set of registration markers, determining a location of the at least one registration marker of the first set of registration markers; 
determining a location of at least one registration marker of a second set of registration markers on an interest level of the wafer; and 
responsive to the determined locations of the at least one registration marker of the first set of registration markers and the at least one registration marker of the second set of registration markers, calculating a positional offset between the interest level of the wafer and the reference level of the wafer.   
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817